Case 9:19-cv-81160-RS Document 133 Entered on FLSD Docket 02/06/2020 Page 1 of 24



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 9:19-cv-81160-RS




   APPLE INC.,

                                Plaintiff,

          v.

   CORELLIUM, LLC,

                              Defendant.



                   JOINT NOTICE REGARDING DISCOVERY DISPUTES

         Plaintiff, APPLE INC. (“Apple”) and Defendant, CORELLIUM, LLC (“Corellium”),

  through their undersigned counsel, pursuant to the Court’s January 28, 2020 Order [D.E. 106]

  (“Order”), hereby file this notice and status report regarding certain ongoing discovery disputes.
Case 9:19-cv-81160-RS Document 133 Entered on FLSD Docket 02/06/2020 Page 2 of 24



                                      Apple’s Discovery Motions
         1.       Apple currently has the following motions pending before this Court:
                        a. Plaintiff Apple Inc.’s Motion to Compel Defendant Corellium, LLC to
                           Produce Responsive Documents and Provide Complete Discovery
                           Responses. ECF No. 68. Corellium’s response is at ECF No. 68, and
                           Apple’s reply is at ECF No. 77.
                        b. Plaintiff Apple Inc.’s Motion to Compel Defendant Corellium, LLC to
                           Provide Complete Responses to Interrogatories. ECF No. 70. Corellium’s
                           response is at ECF No. 76, and Apple’s reply is at ECF No. 89.
         2.       Pursuant to this Court’s order, the parties further conferred via telephone regarding
  the relief sought in those motions on Wednesday, January 29, 2020. Counsel for Corellium
  indicated that Corellium would not be withdrawing any of its objections to Apple’s discovery
  requests, would not be producing any additional documents in response to those requests, and
  would not be further amending any of its discovery responses.
         3.       The parties conferred again on Thursday, February 6, 2020, in advance of filing
  this notice in an attempt to narrow the disputes before this Court. During this call, counsel for
  Corellium represented that it will be amending its responses to remove the “notwithstanding”
  language prefacing some of its responses to Apple’s Requests for Production.
         4.       The specific discovery disputes with respect to Apple’s Requests for Production
  (“RFPs”) that remain are as follows:


              Dispute                    Apple’s Position                 Corellium’s Position
   Proprietary,                  Corellium refuses to produce        Corellium objects to the
   Confidential, and/or          technical and business              production of documents based
   Trade Secret                  documents at the heart of this      on proprietary, confidential
   objections. Corellium         copyright dispute, significantly    and trade secrets to documents
   objects to numerous           prejudicing Apple’s ability to      relating to Corellium’s core
   RFPs on the basis that        develop its direct and indirect     technology. Corellium’s core
   the requests seek             infringement claims and its anti-   technology is not at issue in

                                                    1
Case 9:19-cv-81160-RS Document 133 Entered on FLSD Docket 02/06/2020 Page 3 of 24



   “proprietary,                circumvention claim. See ECF        this lawsuit and it is not
   confidential, and/or trade   No. 68 at 4; ECF No. 88 at 1–3.     proportional by any means to
   secret information           The parties’ mutually agreed-to     any requests for production
   relating to Corellium’s      protective order (ECF No. 50)       made by Apple. Apple cannot
   technology or business.”     will limit exposure of              simply file a lawsuit and under
   After Apple filled its       Corellium’s sensitive business      the guise of a copyright claim
   motion, Corellium served     and technical information.          request Corellium’s entire
   amended responses that                                           technology, especially when
   asserted new and             In addition, the objections newly   such request has no nexus the
   expanded trade secret,       asserted in Corellium’s amended     issues alleged in this lawsuit.
   confidentiality, and         responses are waived. ECF No.       To be clear, only a portion—
   proprietary objections       88 at 1.                            the Corellium Apple Product
   (RFP Nos. 1–4, 7–16,                                             (iOS)—is at issue in this
   18–19, 22–25, 30–32,                                             lawsuit. Corellium has
   34–37, 41–43, 50–53, 55,                                         provided documents
   57–64, 70, 73, 79, 83).                                          responsive to the Corellium
                                                                    Apple Product.

                                                                    Furthermore, no new
                                                                    objections have been made, but
                                                                    the same objections were
                                                                    further specified as agreed
                                                                    upon in previous meet and
                                                                    confers with Apple’s counsel.
   Relevance objections.        These requests concern              Information relating to
   Corellium objects to RFP     documents that address the          documents “prepared for,
   Nos. 14, 18, 24–26, 55,      actions of the accused infringer    given, requested, or provided”
   62, and 64 as irrelevant     and the product accused of          to customers have no relation
   or not proportional to the   infringing, and are thus central to to any copyright claims or
   case.                        the case. They are directly         Corellium’s affirmative
                                relevant to Apple’s infringement defenses. In fact, Corellium
                                claims and Corellium’s              has provided Apple with a list
                                affirmative defenses such as fair of its customers, profits and
                                use. See ECF No. 68 at 4; ECF       revenue, which are necessary
                                No. 88 at 4.                        for Apple’s case.
                                                                    Moreover, Corellium has
                                                                    resolved any issues with
                                                                    request No. 26 as it has
                                                                    withdrawn all of its objections
                                                                    except for privilege.

                                                  2
Case 9:19-cv-81160-RS Document 133 Entered on FLSD Docket 02/06/2020 Page 4 of 24



                                                                 As it relates to 24 and 25, the
                                                                 objections should stand as it
                                                                 relates to Apple’s ongoing
                                                                 efforts to obtain Corellium’s
                                                                 core technology that it is not
                                                                 relevant to this case.
   Overbreadth                These requests concern             “where and how the product is
   objections. Corellium      documents regarding the            used” is not an element of
   objects to RFP Nos. 34–    customers for the Corellium        Apple’s claims nor is it
   39, 41, 42, and 82 as      Apple Product and where and        necessary to support
   overbroad.                 how the product is used, all of    Corellium’s affirmative
                              which is directly relevant to      defenses or counterclaim.
                              Corellium’s fair use defense and Corellium’s objections should
                              to Apple’s contributory            be sustained because the
                              infringement claim. See ECF        subject and content of
                              No. 68 at 4–5; ECF No. 88 at 4– Corellium’s communications
                              5.                                 with its customers is not
                                                                 necessary, and an overreach, in
                                                                 a copyright infringement
                                                                 claim.
   Harassment objections.     RFP Nos. 51–53 and 79 seek         There is simply no need for
   Corellium objects to RFP   business information regarding     Apply to request or receive
   Nos. 51–53, 69, 71, and    the Corellium Apple Product,       information relating to the
   79 as irrelevant and       including pricing, business        strategies Corellium has as to
   harassing.                 plans, and market projections, all its pricing, sales plans,
                              of which are relevant to Apple’s forecasts, financial projections,
                              willful infringement claim,        or sales projections, other than
                              actual damages, and Corellium’s to harass Corellium to provide
                              fair use defense. RFP Nos. 69      immaterial, and irrelevant
                              and 71 seek information about      information.
                              customer feedback regarding the
                              Corellium Apple Product, which
                              is directly relevant to Apple’s
                              claims of direct and contributory
                              copyright infringement, as well
                              as to Corellium’s fair use
                              defense. See ECF No. 68 at 5;
                              ECF No. 88 at 4–5.
   Privilege objections.      Requests 85 and 86 seek            Documents disclosed in
   Corellium objects to RFP   documents Corellium intends to response to these requests will

                                                3
Case 9:19-cv-81160-RS Document 133 Entered on FLSD Docket 02/06/2020 Page 5 of 24



   Nos. 85 and 86 as           rely on at trial and documents        disclose, at minimum,
   seeking privileged          relating to Corellium’s               Corellium’s attorney’s legal
   information.                affirmative defenses. They do         theories and mental
                               not seek privileged information.      impressions.
                               See ECF No. 68 at 5; ECF No.
                               88 at 5.
   Production                  Corellium’s responses do not          Corellium will remove the
   “notwithstanding”           make clear what, exactly,             “notwithstanding” language
   objections. Corellium       Corellium has agreed to produce.      that was inadvertently kept in
   responded to RFP Nos. 8, Corellium should be compelled            some responses to Corellium’s
   9, 11, 16, 40, 42–43, 58, to produce all documents                supplemental responses.
   59, 60, 61, 63, 66, 70, 73, responsive to Apple’s requests,
   and 83 by stating that it   or at least clearly specify what it
   will produce documents      is withholding. See ECF No. 68
   “notwithstanding” its       at 4; ECF No. 88 at 1.
   objections.
                               Once Corellium has removed
                               this language, a dispute will no
                               longer remain.
   Completion date. When This is partially resolved as           Corellium has provided a date
   the motion was filed,       Corellium has agreed to           certain as to when it will
   Corellium had not           substantially complete its        substantially complete its
   committed to any date       production of documents it        production. During the Parties’
   regarding substantial       believes are responsive by        conferral on January 29, 2020,
   completion of its           February 12.                      Corellium represented that it
   production.                                                   will substantially complete
                               Apple continues to request that   production by February 12.
                               the Court provide a date certain  Additionally, Corellium’s
                               for production of any additional  counsel provided an email to
                               documents ordered to be           Apple’s counsel explaining the
                               produced by the Court in          same date. (Email dated
                               response to Apple’s motions.      1/30/2020 sent by Jonathan
                                                                 Vine).
   Boilerplate objections.     Corellium’s inclusion of          Corellium does not have
                               boilerplate objections makes it   “boilerplate objections.” Each
                               unclear whether and the extent to “overbreath, unduly
                               which Corellium is withholding burdensome, and irrelevant”
                               documents based on such           objection it supported by
                               objections. Corellium’s           specific facts and claims to
                               boilerplate objections should be explain how each objection is

                                                   4
Case 9:19-cv-81160-RS Document 133 Entered on FLSD Docket 02/06/2020 Page 6 of 24



                                stricken, and it should be ordered valid.
                                to produce all responsive
                                documents about any
                                nonprivileged matter that are
                                relevant to any party’s claim or
                                defense and proportional to the
                                needs of the case. See ECF No.
                                68 at 3–4; ECF No. 88 at 1 n.2.

         5.      The specific discovery disputes with respect to Apple’s Interrogatory Motion (ECF
  No. 70) that remain are as follows:


              Dispute                      Apple’s Position              Corellium’s Position
   Interrogatory No. 7. This         This interrogatory seeks        Information relating to bugs
   interrogatory seeks               information that is highly      are not relevant or
   information about iOS bugs        relevant to Corellium’s fair    proportional to Corellium’s
   known to Corellium and            use and statutory DMCA          fair use, other affirmative
   whether such bugs were            defenses and Apple’s claim      defenses or Apple’s claims.
   reported. Corellium objects       for damages. ECF No. 70 at      In fact, the information
   on the basis that the             4–5; ECF No. 89 at 2–3.         sought as to “any bugs in the
   interrogatory is overbroad in                                     iOS” is proprietary
   time and scope.                                                   information that Apple would
                                                                     ordinarily would have to pay
                                                                     Corellium for. Instead, Apple
                                                                     is using this lawsuit to attain
                                                                     such information for free.
   Interrogatory No. 8. This         This interrogatory seeks        Corellium’s pricing policies
   interrogatory seeks               information directly relevant   do not relate to any of
   Corellium’s pricing policies.     to Apple’s claim for            Apple’s claims or
   Corellium objects on the          contributory infringement,      Corellium’s affirmative
   basis that the interrogatory is   actual and statutory damages,   defenses. Indeed, they are
   overbroad and not related to      and Corellium’s fair use        proprietary, confidential and
   the claims in the case.           defense, and Corellium fails    trade secret information.
                                     to show how answering           Corellium has provided
                                     would be unduly                 Corellium’s list of clients
                                     burdensome. ECF No. 70 at       along with their payments.
                                     5; ECF No. 89 at 3–4.
   Interrogatory No. 14.             This interrogatory does not     Corellium objects to the this
                                                    5
Case 9:19-cv-81160-RS Document 133 Entered on FLSD Docket 02/06/2020 Page 7 of 24



   This interrogatory seeks          seek privileged information.      request being brought in this
   information Corellium has         Rather, it seeks Corellium’s      joint notice when it was not
   taken with respect to potential   actions that are not protected    raised as an issue in Apple’s
   or actual copyright litigation    by privilege. See ECF No. 89      motion to compel. Apple is
   with Apple. After Apple           at 4–5. Apple addressed this      using this notice to raise new
   filed its motion to compel,       issue in reply because the        issues not previously brought
   Corellium amended its             issue became clear only when      in its motion.
   responses, adding a new           Corellium amended its
   privilege objection to its        responses after Apple initially
   response to this interrogatory.   filed its motion to compel.
   Interrogatory Nos. 15–17.         The information sought in         The objections should be
   These interrogatories seek        these interrogatories is          sustained because Corellium
   information about Corellium       directly relevant to              has not provided any need to
   customers, potential              Corellium’s fair use defense,     protected proprietary,
   Corellium customers, and          and Corellium fails to offer      confidential, and trade secret
   entities that have shown          any evidence to support its       information. Corellium’s
   interest in acquiring             claim that providing answers      potential clients have no
   Corellium. Corellium objects      within the timespan of            bearing in any of the issues in
   on the basis that these           Corellium’s just-over-two         this lawsuit and its request is
   interrogatories seek trade        years of existence would be       overbroad.
   secret, proprietary, and          unduly burdensome. See
   confidential information and      ECF No. 70 at 5; ECF No. 89
   violate its customers’ right to   at 5.
   privacy.
   Boilerplate and generalized       How the Corellium Apple           Corellium does not have
   objections regarding              Product works and                 “boilerplate objections.” Each
   “disclosure of proprietary,       Corellium’s business              “proprietary, confidential,
   confidential and/or trade         operations are directly           and/or trade secret
   secret information relating       relevant to the central issues    information” objection it
   to Corellium’s technology         in this case—the Corellium        supported by specific facts
   or business.”                     Apple Product’s infringement      and claims to explain how
                                     of Apple’s works,                 each objection is valid.
                                     Corellium’s asserted fair use
                                     defense, and Corellium’s
                                     trafficking of an anti-
                                     circumvention tool. See ECF
                                     No. 70 at 3–4; ECF No. 89 at
                                     1–2.



                                                   6
Case 9:19-cv-81160-RS Document 133 Entered on FLSD Docket 02/06/2020 Page 8 of 24



                                    Corellium’s Discovery Motions


    I.     Defendants’ Motions to Compel Discovery

              a. Motion to Compel Better and Complete Answers to Interrogatories to Plaintiff
                 [D.E. 93]
           Issues Resolved – Apple has withdrawn its “compound” objection to Request Nos. 3, 7,

  and 10. Apple has also removed the “subject to” or “limited by” language to responses to Request

  Nos. 5, 6, 8 and 9. Additionally, Apple has provided bates numbers of documents in response to

  Requests Nos. 3 and 7 in lieu of a narrative response pursuant to Federal Rule of Civil Procedure

  33(d).


           Items that remain in dispute are the following:


         Dispute          Corellium’s Position on Pending                Apple’s Position
                                     Disputes

   “Generic and         Apple asserts generic boilerplate        Corellium did not raise Apple’s
   Boilerplate          objections without specifying how the    burden, overbreadth, and
   Objections”          request is “burdensome, overbroad or     relevance objections in its motion
                        irrelevant.”                             to compel and they are therefore
                                                                 waived.
                        The issues addressed as “boilerplate
                        objections” are in fact Apple’s          In any event, Apple either
                        objections including burdensome,         specifically set forth the reasons
                        overbroad, confidentiality, attorney-    why it was not responding to the
                        client privilege or work product         given interrogatory (Nos. 6, 10,
                        doctrine without any specificity to      11, 12), or specifically explained
                        support its objections.                  why the interrogatory was
                                                                 objectionable, but then provided a
                                                                 response anyway in an attempt to
                                                                 compromise (Nos. 4, 5, 8, 9).

   “Confidentiality,    Apple generally asserts the objections   For those requests that sought
                                                    7
Case 9:19-cv-81160-RS Document 133 Entered on FLSD Docket 02/06/2020 Page 9 of 24



   Proprietary         of “confidentiality, proprietary           confidential, proprietary, and
   Information,        information, trade secrets” without        trade secret information, Apple
   trade secrets”      providing any specificity to support its   either specifically set forth the
   Objections          objections.                                reasons why it was not
                                                                  responding to the interrogatory
                                                                  (Nos. 6, 10, 12), or Apple
                                                                  provided a complete answer such
                                                                  that there is nothing further
                                                                  Corellium needs (Nos. 3 and 7),
                                                                  as Corellium itself recognizes by
                                                                  saying that the issues with respect
                                                                  to interrogatories 3 and 7 have
                                                                  been resolved.

   Interrogatory       The information sought is relevant to      Apple specifically explained the
   No. 4               Corellium’s affirmative defenses, such     reasons why the request is not
                       as laches.                                 proportional to the needs of the
   “not proportional                                              case with respect to Corellium
   to the needs of                                                employees outside their capacity
   the case and                                                   as such. Apple thus explained
   relevancy”                                                     that it would respond only with
   objections                                                     respect to its knowledge of
                                                                  Corellium, LLC.

   Interrogatory       The information sought in                  Apple specifically objected to
   Nos. 5 and 6        Interrogatory No. 5 is necessary to and    these interrogatories and
                       relevant to Corellium’s affirmative        explained why they were
   “Overly broad       defenses of laches and acquiescense,       objectionable. Apple
   and relevancy”      among others. As it relates to             nevertheless responded to
   objections          Interrogatory No. 6, is necessary to       Interrogatory No. 5 in a good-
                       Corellium’s affirmative defenses and       faith effort to minimize the
                       counterclaim, including restraint on       disputes brought before the Court.
                       trade. Apple claims that it has
                       answered, even after asserting             With respect to Interrogatory No.
                       objections. The answer is not clear        6, Apple did not provide a
                       based on the objections raised.            response because the requested
                                                                  information—Apple’s internal
                                                                  “opinion of the value of
                                                                  Corellium and Corellium’s
                                                                  products and services”—has no
                                                                  bearing on any claim or defense
                                                   8
Case 9:19-cv-81160-RS Document 133 Entered on FLSD Docket 02/06/2020 Page 10 of 24



                                                                   at issue in this matter and is
                                                                   therefore not discoverable. See
                                                                   ECF No. 122 at 3.

    Interrogatory      Corellium asserts that “in the              Apple asserted appropriate,
    Nos. 8 and 9       possession of Corellium” this is not a      specific objections to these
                       valid objection to withhold                 interrogatories, and then provided
    “in the            information.                                the definition it would use to
    possession of                                                  respond given the inclusion of
    Corellium”         Apple objects on the basis of vague         vague and ambiguous terms.
    objection          and ambiguous and then it responds to       These specific objections are
                       the same by using the same language         proper, and Corellium received a
    “Vague and         it has objected to.                         full and complete response to the
    ambiguous”
                                                                   interrogatories.
    objections         Apple objects to Interrogatory No. 8
                       as compound. It is Corellium’s              Apple appropriately objected to
    “compound”         position that the interrogatory contains    Interrogatory No. 8 as compound
                       subparts, however the subparts are          because it contains multiple
                       counted as one interrogatory because        subparts that seek at least two
                       they are related logically and factually    separate categories of
                       to the primary question.                    information: payments for bugs
                                                                   and reasons for non-payment of
                       Apple continues to raise objections
                                                                   bugs. See ECF No. 122 at 4.
                       and then explain that it has provided a
                                                                   Apple nonetheless fully answered
                       full and complete answer to
                                                                   that Interrogatory in an attempt to
                       Interrogatories. That is not the case. It
                                                                   avoid unnecessary motion
                       is not clear if Apple is withholding
                                                                   practice, but Interrogatory No. 8
                       information based on its objections or
                                                                   and its answers should be counted
                       if it is simply answering.
                                                                   as two, not one.

    Interrogatory      Interrogatory No. 9 – “still in the         With respect to Interrogatory
    Nos. 9, 10 , and   adjudication process” answer does not       No. 9, Apple asserted appropriate,
    11                 present a “bona fide effort” to answer      specific objections, and then
                       this request.                               provided the definition it would
    Relating to                                                    use to respond given the inclusion
    “bugs”             Interrogatory No. 10 – the information      of vague and ambiguous terms.
                       sought is relevant to Corellium’s           These specific objections are
                       affirmative defenses and                    proper, and Corellium received a
                       counterclaims as to the money paid          full and complete response to the
    Interrogatory
                       and the number of bugs.                     interrogatory. See ECF No. 122
    No. 12
                       Interrogatory No. 11 – Apple’s
                                                 9
Case 9:19-cv-81160-RS Document 133 Entered on FLSD Docket 02/06/2020 Page 11 of 24



    “vague,            objection of vague and ambiguous” to       at 1, 4–5.
    ambiguous,         certain language should be overruled
    irrelevant”        because Apple uses the same language       With respect to Interrogatory
                       in its Complaint and Response to           Nos. 10, 11, and 12, Apple did
                       Production Request No. 33. Further,        not provide a response to the
                       the information sought is relevant to      same but rather specifically
                       the motivation behind the filing of this   explained why the requests were
                       lawsuit only against Corellium.            improper and objectionable.
                                                                  These are Apple’s positions on
                       Interrogatory No. 12 - Apple’s             each: No. 10 seeks information
                       objection of vague and ambiguous” to       that is not at issue in this case, see
                       certain language should be overruled       ECF No. 122 at 2; No. 11 seeks
                       because Apple uses the same language       information that is protected by
                       in its Complaint. Moreover, the            attorney-client privilege and is
                       information is crucial and vital to        disproportionate to the needs of
                       provide a defense since Apple has          this case, see ECF No. 122 at 1–
                       long been aware of Corellium’s             2; and No. 12 seeks highly
                       technology.                                confidential, proprietary
                                                                  information that has no bearing
                                                                  on any claim or defense, see ECF
                                                                  No. 122 at 2–3.


             b. Motion to Compel Plaintiff to Provide Proper Responses to Defendant’s First
                Request for Admissions [D.E. 100]
          Issues Resolved – None.


          Items that remain in dispute are the following:


         Dispute          Corellium’s Position on Pending                  Apple’s Position
                                     Disputes

    Compliance with      Apple waived its objections by filing    For 195 of 196 requests, Apple
    Rule 36.             an objection and then responding to      properly admits, denies, explains
                         the request. The Rule clearly            why it cannot admit or deny the
    “Objections are      outlines that responses to admissions    request in full and, where
    Waived and           requires parties to either admit,        possible, provides a partial
    Should be            deny, explain why it cannot admit or     answer, and to the final request,
                         deny, or object. See. Fed. R. Civ. P.    Apple properly objections.
                                                    10
Case 9:19-cv-81160-RS Document 133 Entered on FLSD Docket 02/06/2020 Page 12 of 24



    Stricken”            36. The Rule does not allow for          Where Corellium’s requests are
                         objections and responses. Here,          vague, unclear, or compound,
                         Apple has chosen to disregard the        Apple properly qualifies its
                         rule and provide in most cases           answers to make clear what,
                         objections and responses, instead of     exactly, it is admitting. See ECF
                         providing a response or objection to     No. 120 at 1–2. Such
                         the request as required by the Rule.     qualifications are entirely proper
                         Here, Apple has chosen to disregard      under Rule 36 and this District’s
                         the rule and provide in most cases       case law. Apple did not waive its
                         objections and responses, instead of     clarification language by
                         providing a response or objection to     responding to the requests, nor
                         the request as required by the Rule.     should Apple be penalized for
                         Therefore, while in many responses       attempting in good faith to
                         Apple admits or denies the request,      provide Corellium the
                         these responses are normally             information it requested despite
                         accompanied by lengthy objections        its vague, unclear, and compound
                         to the same. These type of responses     requests.
                         create confusion as to whether
                         Apple is objecting or responding.
                         Similarly, Apple raises objections on
                         the grounds of vagueness and
                         ambiguity but then responds to the
                         same. As such, Apple’s objections to
                         vagueness and ambiguity remain in
                         dispute.

    Alleged failure to   All the objections addressed in this     Corellium waived its position in
    confer               Motion were included in                  part by failing to confer before
                         Corellium’s 21-page Deficiency           filing its motion with respect to a)
                         Letter or discussed in previous meet     requests regarding documents not
                         and confers. Indeed, the very point      provided with the request as
                         of conferral is to narrow issues for     required by Rule 36, b)
                         the Court. The fact that Apple was       compound requests, c) requests
                         aware that these issues were             for legal conclusions, and d)
                         allegedly not conferred about, and       requests seeking information in
                         instead of email the undersigned and     others’ possession. See ECF No.
                         informing of same, Apple holds that      120 at 3. Even if they are
                         information back and then makes          considered on the merits, the
                         this ambush argument—is the              identified objections and
                         definition of bad faith and failing to   clarifications are proper, and
                                                                  Corellium identifies no genuine
                                                  11
Case 9:19-cv-81160-RS Document 133 Entered on FLSD Docket 02/06/2020 Page 13 of 24



                    confer.                                dispute as Apple answered each
                                                           Request. See ECF No. 120 at 3–
                                                           5. Apple disagrees with
                                                           Corellium’s contention that these
                                                           issues were previously raised with
                                                           respect to each response
                                                           Corellium moved to compel, but
                                                           remains willing to confer with
                                                           respect to any disputed point.

    Preliminary     The use of a Preliminary Statement     As noted above, Corellium failed
    Statement and   with objections and limiting           to meet and confer regarding a
    Boilerplate     language is not compliant with the     number of these issues and so
    Objections      Local rules of the Southern District   they should be rejected outright.
                    of Florida.
                                                           Even if considered, Apple’s
                    Apple raised boilerplate objections    objections are proper, and
                    such as “overbroad, unduly             Corellium identifies no genuine
                    burdensome, and irrelevant,”           dispute as Apple answered every
                    without any specificity to support     Request. See ECF No. 120 at 5.
                    each objection.
                                                           There is likewise no actual
                                                           dispute regarding the preliminary
                                                           statement, which does not limit
                                                           Apple’s answers, but merely
                                                           explains Apple’s discovery
                                                           efforts and its intention not to
                                                           waive certain objections available
                                                           in the future. See ECF No. 120 at
                                                           5.

    Vague and       Apple not only raises the objection    As noted above, Corellium failed
    Ambiguous       of vague and ambiguous to certain      to meet and confer regarding a
    Objections      words, but then follows to respond     number of these issues and so
                    the request with the same word it      they should be rejected outright.
                    had previously objected to.
                                                           Even if considered, Apple’s
                                                           objections are proper, and
                                                           Corellium identifies no genuine
                                                           dispute as Apple answered every
                                                           Request. See ECF No. 120 at 5.
                                                           Moreover, in the overwhelming
                                             12
Case 9:19-cv-81160-RS Document 133 Entered on FLSD Docket 02/06/2020 Page 14 of 24



                                                                    majority of its responses, Apple
                                                                    provided clarifying language
                                                                    specifically explaining how it
                                                                    construed ambiguous language to
                                                                    clarify its response.

    “Public Domain       These type of objections are not           As noted above, Corellium failed
    Objection” and “In   permitted in the Southern District of      to meet and confer regarding a
    Possession of        Florida to withhold information.           number of these issues and so
    Defendant”           Especially, as it relates to request for   they should be rejected outright.
                         admissions.
                                                                    Even if considered, Apple’s
                                                                    objections are proper, and
                                                                    Corellium identifies no genuine
                                                                    dispute as Apple answered every
                                                                    Request. See ECF No. 120 at 5.
                                                                    No information has been withheld
                                                                    pursuant to these objections.

    “Legal               Corellium’s Requests Nos. 91, 94,          As noted above, Corellium failed
    Conclusion”          169, 173-179, 186 do not seek a            to meet and confer regarding a
    Objections           legal conclusion. Apple has not            number of these issues and so
                         provided any specificity as to how         they should be rejected outright.
                         these requests are seeking such legal
                         conclusion.                                Even if considered, Apple’s
                                                                    objections are proper, and
                                                                    Corellium identifies no genuine
                                                                    dispute as Apple answered every
                                                                    Request. See ECF No. 120 at 5.

    “Documents Speak     Apple claims that it was properly          As noted above, Corellium failed
    for Themselves”      responded to the request, but prior to     to meet and confer regarding a
    and “Compound’       responding it was raised objections        number of these issues and so
    Objections           such as the “document speaks for           they should be rejected outright.
                         itself.” Rule 36 does not intend for
                                                            Even if considered, Apple’s
                         this type of responses to admissions.
                                                            objections are proper, and
                         Corellium will amend Requests Nos. Corellium identifies no genuine
                         119 and 149 to remove the          dispute as Apple answered every
                         “compound” nature of the requests. Request. See ECF No. 120 at 5.
                                                            Apple will review Corellium’s
                                                            amended Requests to determine
                                                   13
Case 9:19-cv-81160-RS Document 133 Entered on FLSD Docket 02/06/2020 Page 15 of 24



                                                                 whether it can withdraw the
                                                                 “compound” objections with
                                                                 respect to Requests 119 and 149.

    Request No. 196      Apple is incorrectly using the          Apple properly objected to this
                         incorrect standard for discovery by     Request because it seeks an
                         its use of “not calculated to lead to   admission regarding
                         the discovery of admissible             communications between counsel
                         evidence” instead of the broad Rule     after the commencement of
                         26 rule of discovery.                   litigation, which is not relevant or
                                                                 proportionate under Rule 26. See
                                                                 ECF No. 120 at 2–3.



              c. Motion to Compel Plaintiff to Properly Respond to Defendant’s First Request
                 for Production, Produce Responsive Documents and to Overrule Plaintiff’s
                 Objections [D.E. 103]
          Issues Resolved – Apple indicated that it will substantially complete its production of

   documents by February 14, 2020. Apple has also indicated that it will provide a privilege log by

   February 28, 2020. Corellium will not address Apple’s objections as to attorney-client and work

   privilege during the Hearing based on Apple’s representation that it will provide a privilege log.

   However, Corellium reserves its rights to raise issues of privilege after it has reviewed Apple’s

   privilege log.


          Items that remain in dispute are the following:


          Dispute          Corellium’s Position on Pending               Apple’s Position
                                      Disputes

    “Objections are      Apple waived its objections by filing Apple disagrees that it waived
    Waived and           an objection and then responding to timely objections that provided
    Should be            the request.                          clarity and context for its
                                                               responses.
                                                  14
Case 9:19-cv-81160-RS Document 133 Entered on FLSD Docket 02/06/2020 Page 16 of 24



    Stricken”

    Formulaic and       Apple uses boilerplate objections        Corellium identifies no genuine
    Boilerplate         without providing any specificity as     dispute. Apple’s responses
    Objections          to why the objection applies or what     clearly indicate what it will and
                        part of the request is “overbroad,       will not, as it is required to do.
                        burdensome, or irrelevant.”              See ECF No. 118 at 3–4.

    “in possession of   Apple asserts that certain documents     Corellium identifies no genuine
    Corellium”          are in the possession of Defendant       dispute. Apple’s responses
                        and then responds by stating that it     clearly indicate what it will and
                        will produce such documents. This        will not produce. See ECF No.
                        type of response creates confusion       118 at 4.
                        as to whether Apple is withholding
                        documents based on its objection
                        that Corellium is in possession of the
                        documents.

    “Confidential,      Apple that initiated this Lawsuit and    Corellium identifies no genuine
    proprietary,        has placed this information at issue,    dispute as Apple has made clear
    business, trade     but fails to provide such information    to Corellium that Apple is not
    secrets and/or      under the guise of trade secrets         withholding any documents on
    economic            objections.                              this basis at present. Rather, this
    relationships”                                               objection supports Apple’s
    Objections                                                   broader contention that the
                                                                 burden of certain irrelevant
                                                                 requests renders the discovery
                                                                 disproportionate within the
                                                                 meaning of Rule 26. See ECF No.
                                                                 118 at 5.

    “Premature”         These objections are improper            With respect to the “premature”
                        because the request is “continuing in    objections, Corellium identifies
                        nature” and that Apple is required to    no dispute except with respect to
                        produce documents currently within       Request 95, which asks Apple to
                        its possession, custody, or control      determine documents relevant to
                        and subsequently supplement its          Corellium’s twenty-five vaguely
                        response with future documents           pleaded defenses, which is
                        received.                                improper. See ECF No. 118 at 5.

    “Duplicative” and   Apple has made no showing as to          Corellium failed to meet and
    “Substantially      how this request is duplicative and it   confer with respect to the
                                                 15
Case 9:19-cv-81160-RS Document 133 Entered on FLSD Docket 02/06/2020 Page 17 of 24



    Identical”           creates a unreasonable burden on         “duplicative” and “substantially
                         Apple.                                   identical” objections. Also,
                                                                  Corellium identifies no genuine
                                                                  dispute. Apple has not refused
                                                                  production on this basis. The
                                                                  objections are proper because the
                                                                  Requests are duplicative. See
                                                                  ECF No. 118 at 5.

    Apple’s Valuation    Apple has made the claim that            Apple’s internal valuation of
    of a Potential       Corellium competes in the same           Corellium has nothing to do with
    Acquisition of       markets as Corellium, while at the       Corellium’s fair use, laches, or
    Corellium            same time Apple has objected to          acquiescence defenses. Apple
                         produce any documents relating to        has agreed to produce, and has
                         the analysis and valuation of            already produced, many other
                         Apple’s potential acquisition of         documents regarding the potential
                         Corellium. The analysis and              acquisition of Corellium. See
                         valuation given to the potential         ECF No. 118 at 2–3.
                         acquisition of Corellium will
                         demonstrate the added value
                         Corellium would have provided
                         Apple. This information is highly
                         relevant and proportionate to the
                         needs of this case.

    Apple’s claim that   All the objections addressed in this     Corellium failed to meet its
    Corellium has        Motion were included in                  obligations to confer before filing
    failed to meet and   Corellium’s 21-page Deficiency           its motion with respect to the
    confer.              Letter or discussed in previous meet     objections noted above as well as
                         and confers. Indeed, the very point      with respect to (a) Request Nos.
                         of conferral is to narrow issues for     45–47, 63, 65, 69, 86, and 93; and
                         the Court. The fact that Apple was       (b) numerous other requests with
                         aware that these issues were             respect to newly raised objections
                         allegedly not conferred about, and       and complaints. See ECF No.
                         instead of email the undersigned and     118 at 2 n.5. These disputes
                         informing of same, Apple holds that      should be rejected. See ECF No.
                         information back and then makes          118 at 1–2. Apple disagrees with
                         this ambush argument—is the              Corellium’s contention that these
                         definition of bad faith and failing to   issues were previously raised with
                         confer.                                  respect to each response
                                                                  Corellium moved to compel, but
                                                  16
Case 9:19-cv-81160-RS Document 133 Entered on FLSD Docket 02/06/2020 Page 18 of 24



                                                                  remains willing to confer with
                                                                  respect to any disputed point.


             d. Motion to Compel Entry and Inspection by Corellium [D.E. 112]
          Items that remain in dispute are the following:


         Dispute          Corellium’s Position on Pending                 Apple’s Position
                                     Disputes

    Boilerplate and      Corellium asserts boilerplate            The bases for Apple’s objections
    Generic              objections without specifying how        are stated in its response.
    Objections. Apple    the request is unduly burdensome or      Corellium requests access to
    objects on the       overly broad. It was Apple that          Apple’s highly confidential and
    grounds of “overly   initiated this lawsuit and now it        proprietary internal testing
    broad” and           objects to Corellium’s inspection of     facilities, which have nothing to
    “unduly              testing centers, laboratories, and       do with the Parties’ claims or
    burdensome”          testing or software and devices that     defenses in this matter. See Resp.
    without providing    are highly relevant to Apple’s claims    at 3–5.
    any specificity to   and Corellium’s affirmative
    support its          defenses. Particularly, Corellium’s
    objections.          affirmative defenses of fair use,
                         transformative use and hinder of
                         trade.

    Apple’s inclusion    Apple continues to use a Preliminary     There is no dispute regarding this
    of a Preliminary     Statement to respond to all of           statement, as Corellium identifies
    Statement            Corellium’s discovery requests. The      no impact to Apple’s response.
                         use of Preliminary Statements that       See Resp. at 5.
                         assert general objections do not
                         comply with the requirement of
                         Local Rule 26 of the Southern
                         District of Florida and further create
                         confusion as to any responses made
                         due to limitation language included
                         in such Preliminary Statements.

    Privilege and        Apple does not provide any specific Corellium identifies no genuine
    Confidentiality      information as to how the request for dispute. Apple explained the basis

                                                  17
Case 9:19-cv-81160-RS Document 133 Entered on FLSD Docket 02/06/2020 Page 19 of 24



    Objections. Apple     inspection will lead to the disclosure for its objections. See Resp. at 5.
    makes a               of confidential or proprietary
    conclusory            information. Moreover, Apple has
    objection of “to      brought this lawsuit and now is
    the extent it calls   simply avoiding the inspection after
    for disclosing        making significant claims of
    confidential or       competition against Corellium. The
    proprietary           Corellium product does not compete
    information           with Apple as it provides
    pertaining to         transformative technology. In order
    Apple’s business,     for Corellium to prove that it does
    trade secrets,        not compete with Apple it must
    and/or economic       inspect Apple’s laboratories, internal
    relationships.”       development center, and testing of
                          software or devices. The inspection
                          is highly relevant to Corellium’s
                          affirmative defenses.

    Apple objects on      Corellium’s inspection is highly         Corellium’s request to inspect
    the basis of          relevant because it clearly relates to   “Apple’s testing of devices for
    Irrelevancy.          Corellium’s transformativeness of        bugs, errors, malware and other
                          the resources required to produce        software defects as well as the
                          and sustain the operation of             associated hardware” requests
                          virtualization technology.               highly confidential and
                          Additionally, it is Corellium’s          proprietary information that has
                          position that Apple is simply            nothing to do with the Parties’
                          attempting to monopolize the market      claims or defenses in this matter.
                          by impeding innovation by means of       See Resp. at 3–5.
                          curving competition (even when
                          Apple does not provide such              With respect to Corellium’s fair
                          virtualization technology and            use defense, Apple’s test setups
                          Corellium does not compete in the        have no bearing on whether
                          same markets as Apple’s products).       Corellium’s product is
                          Moreover, Corellium is entitled to       transformative of Apple’s
                          defend itself and find the true          publicly available copyrighted
                          motivations behind this lawsuit. In      works. See Resp. at 4.
                          particular, access will provide
                                                                   Apple’s motive for filing this
                          confirmation about Apple’s failure
                                                                   lawsuit also has no bearing on
                          to expand and innovate technology
                                                                   any claim or defense, nor does
                          and motivations to initiate this
                                                                   Corellium show how its request
                                                   18
Case 9:19-cv-81160-RS Document 133 Entered on FLSD Docket 02/06/2020 Page 20 of 24



                         lawsuit.                                to inspect Apple’s test facilities
                                                                 will somehow otherwise support
                         As such, Corellium is entitled to       its claims or defenses. See Resp.
                         defend and prove its affirmative        at 4–5.
                         defenses against Apple by
                         permitting access to Apple’s facility
                         for an inspection.

    Timeliness of        Corellium does not dispute that the     Corellium failed to raise its
    Motion               motion was filed beyond 30 days         dispute within the time period
                         from receiving Apple’s Response.        provided by Local Rule 26.1(g).
                         However, during the time of             The motion should be denied on
                         receiving the Response, Corellium       this basis. See Resp. at 1–2.
                         was receiving voluminous responses
                         from Plaintiff to its first round of
                         written discovery and was working to
                         respond timely to the same while also
                         working with Plaintiff to address its
                         similarly voluminous discovery and
                         correct any deficiencies raised by
                         Plaintiff. In January, Corellium was
                         further preparing for the January 22,
                         2020 mediation in the hopes that the
                         matter would resolve. The conferral
                         for the Request for Inspection
                         occurred on January 29, 2020 and
                         Corellium filed its Motion two days
                         later.

    Apple’s claim that   Corellium had a meet and confer         Corellium failed to meet its
    Corellium has        with Apple relating to Apple’s          obligations to confer regarding all
    failed to meet and   objections to the request for           issues raised in this motion. The
    confer.              inspection on January 29, 2020.         motion should be denied on this
                                                                 basis. See Resp. at 2–3.




                                                  19
Case 9:19-cv-81160-RS Document 133 Entered on FLSD Docket 02/06/2020 Page 21 of 24



    II.   Other Pending Discovery Motions

             a. Motion to Seal Corellium’s Motion for Protective Order [D.E. 78] and Motion
                to Seal Corellium’s Reply to Apple’s Responses to Corellium’s Motion for
                Protective Order [D.E. 113]
          Items that remain in dispute are the following:


          Dispute         Corellium’s Position on Pending                Apple’s Position
                                     Disputes

    Motion for           The purpose of the Motion for           Corellium’s Motion for Protective
    Protective Order     Protective Order is to protect          Order contains no sensitive
    contains highly-     Corellium from answering                information warranting the high
    sensitive            Plaintiffs’ second request of           burden of sealing a file from the
    information that     discovery (Production and               public record. The only
    necessitates         Admissions Requests) seeking            information the Motion contains
    protection and       specific topics that will lead to the   is the fact that Apple made the
    must be kept under   production of highly-sensitive          Requests, that Corellium provides
    seal.                governmental information that must      no response to those Requests,
                         be kept under seal.                     and that Corellium makes no
                                                                 admission or denial that any
                                                                 allegedly sensitive information
                                                                 exists. ECF No. 85 at 2–3.




             b. Motion for Protective Order [D.E. 81]

          Items that remain in dispute are the following:


          Dispute         Corellium’s Position on Pending                Apple’s Position
                                     Disputes

    Apple’s Second       Apple’s Second Discovery Requests       Apple’s requests seek documents
    Request for          seeks information that is wholly        and information related to any
    Production and       irrelevant because the information      contract, arrangement, agreement,
    Admissions           sought relates to Corellium’s           understanding, or interaction
    (“Second             employees and Chris Wade’s              between Corellium or Chris Wade
                                                   20
Case 9:19-cv-81160-RS Document 133 Entered on FLSD Docket 02/06/2020 Page 22 of 24



    Discovery             activities outside of Corellium and     and the United States
    Requests”) seeks      relates to their personal lives.        Government regarding the
    information and       Neither Corellium’s employees nor       Corellium Apple Product at issue
    documents that are    Chris Wade are defendants in this       in this action.
    irrelevant, not       lawsuit. Moreover, Apple seeks
    proportional to the   information relating to Chris Wade’s    The requests seek targeted and
    needs of this case,   alleged work for and provision of       highly relevant discovery because
    as well as highly     information to the United States        Corellium’s answer placed its
    sensitive with        Government. The information             relationship with the U.S.
    serious concerns      sought is not only irrelevant, but an   Government squarely at issue.
    for national          effort to harass Corellium’s            See ECF No. 64 at 12–13. The
    security.             employees and co-founder, Chris         targeted discovery regarding Mr.
                          Wade. Most alarming is Apple’s          Wade’s government interactions
                          inclination to seeks highly             with respect to the Corellium
                          confidential government                 Apple Product is similarly
                          information.                            relevant, because Mr. Wade is the
                                                                  founder of Corellium, and
                          Any information beyond what has         Corellium has directly put at issue
                          been provided here is highly-           Mr. Wade’s activities through its
                          sensitive information and must be       Answer and its responses to
                          kept under seal. Accordingly, due to    Apple’s discovery requests. See
                          the highly-sensitive nature of the      ECF No. 108 at 2–4.
                          detailed explanation contained in the
                          Motion, this Court must seal the        Corellium cannot assert a
                          information contained therein.          privilege for “highly sensitive”
                                                                  information belonging to the
                                                                  government, and Corellium has
                                                                  failed to support its claim with
                                                                  any evidence whatsoever. See
                                                                  ECF No. 108 at 4–5.




                                                  21
Case 9:19-cv-81160-RS Document 133 Entered on FLSD Docket 02/06/2020 Page 23 of 24



    Dated: February 6, 2020                          Respectfully Submitted,


                                                     /s/ Martin B. Goldberg
    Kathryn Ruemmler*
    kathryn.ruemmler@lw.com                          Martin B. Goldberg
    Sarang Vijay Damle*                              Florida Bar No. 0827029
    sy.damle@lw.com                                  mgoldberg@lashgoldberg.com
    Elana Nightingale Dawson*                        rdiaz@lashgoldberg.com
    elana.nightingaledawson@lw.com                   Emily L. Pincow
    LATHAM & WATKINS LLP                             Florida Bar No. 1010370
    555 Eleventh Street NW, Suite 1000               epincow@lashgoldberg.com
    Washington, DC 20004                             LASH & GOLDBERG LLP
    (202) 637-2200 / (202) 637-2201 Fax              100 Southeast Second Street
                                                     Miami, FL 33131
    Andrew M. Gass*                                  (305) 347-4040 / (305) 347-4050 Fax
    andrew.gass@lw.com
    LATHAM & WATKINS LLP
    505 Montgomery Street, Suite 2000
    San Francisco, CA 94111
    (415) 391-0600 / (415) 395-8095 Fax

    Jessica Stebbins Bina*
    jessica.stebbinsbina@lw.com
    LATHAM & WATKINS LLP
    10250 Constellation Blvd., Suite 1100
    Los Angeles, CA 90067
    (424) 653-5500 / (424) 653-5501 Fax

    *Admitted pro hac vice


                                  Attorneys for Plaintiff APPLE INC.




                                                22
Case 9:19-cv-81160-RS Document 133 Entered on FLSD Docket 02/06/2020 Page 24 of 24




                                                 By: s/ Lizza C. Constantine
                                                     JONATHAN VINE
                                                     Florida Bar No.: 10966
                                                     JUSTIN LEVINE
                                                     Florida Bar No.: 106463
                                                     LIZZA CONSTANTINE
                                                     Florida Bar No.: 1002945

                                                       COLE, SCOTT & KISSANE, P.A.
                                                       Counsel for Defendant
                                                       Esperante Building
                                                       222 Lakeview Avenue, Suite 120
                                                       West Palm Beach, Florida 33401
                                                       Telephone (561) 383-9222
                                                       Facsimile (561) 683-8977
                                                       E-mail: jonathan.vine@csklegal.com
                                                       E-mail: justin.levine@csklegal.com
                                                       E-mail: lizza.constantine@csklegal.com

                                                    and

                                               NORTON ROSE FULBRIGHT
                                               Counsel for Defendant
                                               2200 Ross Ave.
                                               Dallas, Texas 75201
                                               Telephone (214) 855-8000
                                               Facsimile (214) 855-8200
                                               Brett Govett, Pro hac vice
                                               E-mail: brett.govett@nortonrosefulbright.com
                                               Robert Greeson, Pro hac vice
                                               E-mail: robert.greeson@ nortonrosefulbright.com
                                               Jackie Baker, Pro hac vice
                                               E-mail: jackie.baker@nortonrosefulbright.com

                          Attorneys for Defendant CORELLIUM, LLC.

      +
       Counsel for Corellium LLC has consented to the filing of this document with counsel’s
      electronic signature.
                                             23
